Citation Nr: 0722568	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  95-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for amblyopia and anopsia of the right eye.

2.  Entitlement to service connection for amblyopia and 
anopsia of the right eye.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a fungal infection (onychomycosis) of the 
hands and feet.

4.  Entitlement to service connection for a stomach disorder, 
claimed as gastritis and colon polyps, to include as 
secondary to a service-connected psychiatric disorder.

5.  Entitlement to a compensable evaluation for tinea 
versicolor of the back, trunk, sides, and abdomen.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

The New Orleans, Louisiana, Department of Veterans (VA), 
Regional Office (RO) granted service connection and assigned 
a 10 percent disability rating for tinea versicolor of the 
back, trunk, side and abdomen in an April 1971 rating 
decision.  Service connection for bilateral hyperopic 
astigmatism and amblyopia of the right eye was denied in that 
same rating action.

In March 1976, the RO discontinued payment for service-
connected tinea versicolor as the veteran failed to report 
for his scheduled VA examination.  To date, the veteran has 
been unable to re-establish entitlement to a compensable 
disability rating for this service-connected tinea 
versicolor.

In April 1979, the RO issued a rating decision which, in 
pertinent part, denied entitlement to service connection for 
fungus of the hands and feet, on a direct basis, as well as 
service connection for the veteran's right eye conditions, on 
a new and material basis.  He filed a timely notice of 
disagreement (NOD), and was issued a statement of the case 
(SOC) in June 1979.  The veteran apparently did not receive a 
copy of the SOC, and one was reissued in December 1981.  In 
January 1982, the veteran filed a substantive appeal wherein 
he withdrew his right eye disorder claim from appellate 
consideration.  However, the veteran raised several other 
claims, to include entitlement to service connection for a 
stomach disorder.  He thereafter presented testimony as to 
his claim seeking entitlement to service connection for 
fungus of the hands and feet at a personal hearing held by 
the Rating Board at the local VARO in March 1982.  The Rating 
Board confirmed and continued the denial of the benefit 
sought in an April 1982 supplemental statement of the case 
(SSOC).

In late-April 1982, the RO denied entitlement to service 
connection for multiple disabilities to include a stomach 
disorder.  The veteran was informed of these adverse 
determinations, as well as provided with an 'Appeal Notice,' 
by VA letter dated May 18, 1982.  He did not initiate an 
appeal, and the portion of the rating decision relating to 
his stomach disorder became final.

In November 1982, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for fungal infection 
of the hands and feet on a direct basis.

These current matters come to the Board on appeal from an 
October 1994 rating decision of the New Orleans VARO, which 
denied entitlement to service connection for fungal infection 
of the hands and feet as secondary to Agent Orange exposure.  
The RO also denied entitlement to an increased disability 
rating for tinea versicolor.  The veteran's claim for service 
connection for (unspecified) residuals of microwave radiation 
exposure was denied as not well grounded.  He filed a timely 
NOD, and was issued a SOC in April 1995.

In July 1995, the veteran filed a VA Form 9, Appeal to the 
Board, wherein he clarified in pertinent part, that he was 
seeking service connection for colon polyps and stomach 
problems, in addition to other disabilities not presently 
before the Board due to microwave radiation exposure.  The RO 
confirmed and continued the denial of the veteran's microwave 
radiation claims by rating decision and SSOC issued later 
that month.

In May 1996, the veteran presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO.  
He thereafter submitted a 'new' claim of entitlement to 
service connection for peripheral neuropathy in August 1996.  
He also offered an alternative theory of service connection 
for colon polyps, claiming that they were secondary to his 
peripheral neuropathy.  The HO confirmed and continued the 
denial of the benefits on appeal by SSOC issued in November 
1996.  Later that month, the veteran submitted another VA 
Form 9, wherein he claimed that his peripheral neuropathy was 
secondary to Agent Orange exposure.

The RO denied entitlement to the veteran's 'additional' 
claims for service connection for peripheral neuropathy 
secondary to Agent Orange exposure, as well as colon polyps 
and an additional disability not presently before the Board 
as secondary to peripheral neuropathy in a December 1996 
rating decision.  His peripheral neuropathy claims were 
included as additional issues in the January, February and 
May 1997 SSOCs.  His May 1997 VA Form 9 has been accepted as 
his substantive appeal regarding the 'additional' peripheral 
neuropathy claims.

In October 1997, the veteran presented testimony as to all of 
the above-mentioned issues at a personal hearing held by the 
HO at the local VARO.  At that time, he also offered 
testimony as to several 'additional' claims for service 
connection as a result of Agent Orange or microwave radiation 
exposure, to include in pertinent part about amblyopia and 
anopsia of the right eye, as well as other disabilities not 
presently before the Board.  The HO denied entitlement to all 
of the benefits sought in a March 1998 SSOC.  The veteran's 
April 1998 VA Form 9 is hereby accepted as his substantive 
appeal as to his 'additional' service connection claims.

In November 1999, the veteran offered testimony at a personal 
hearing held by the undersigned Veterans Law Judge at the 
local VARO.  At the pre-hearing conference, the veteran 
submitted a statement wherein he withdrew his claims for bone 
spurs in the jaw and hands.  In addition, he also withdrew 
Agent Orange and microwave radiation exposure as bases for 
consideration of entitlement to service connection.  
Accordingly, his service connection claims will now only be 
adjudicated on a direct basis, except for the stomach 
disorders/colon polyps claim.

Following a review of the claims folder, the Board remanded 
the claim to the RO for the purpose of obtaining additional 
information.  In that action, the Board reclassified the 
issues involving the right eye, a fungal infection, and 
stomach disorder as whether new and material evidence had 
been received to reopen the claims.  Additionally, the remand 
requested that the veteran's medical records be obtained and 
that the veteran undergo additional medical evaluations.  
That remand was dated May 2000.  The case was then returned 
to the Board, which in July 2004 denied reopening the claims 
involving the right eye, a fungal infection, and stomach 
disorder, and also denied his claim for a compensable 
evaluation for tinea versicolor of the back, trunk, sides, 
and abdomen.  Other issues not currently subject to this 
decision were remanded.  In addition, the Board in July 2004 
granted service connection for an acquired psychiatric 
disorder.  The veteran appealed the Board's denials to the 
Court of Appeals for Veterans Claims (Court).  In June 2006 
the Court granted a Joint Motion for remand of the enumerated 
issues and remanded this case to the Board.  

Regarding the issue of entitlement to service connection for 
a stomach disorder, the June 2006 Joint Motion at page 4 
pointed out that an October 1997 VA examination contained a 
statement from the examiner saying that it is well known that 
major depressive disorder can give people multiple somatic 
complaints.  This statement essentially revises his stomach 
disorders claim to include a claim for service connection as 
secondary to a service-connected psychiatric disorder.  In 
view of the evidence and arguments raised in the Joint 
Motion, the Board finds that this issue must be adjudicated 
on a de novo basis, rather than on the basis of new and 
material evidence.  A review of the prior final denial of 
service connection for a stomach disorder in April 1982 
reflects that the denial was on a direct basis, not a 
secondary basis.  There is no prior final adjudication of 
service connection for service connection for a stomach 
disorder as secondary to a service connected psychiatric 
disorder.  Thus the Board shall adjudicate the stomach claim, 
to now include as secondary to a service-connected 
psychiatric disorder, on a de novo basis.     

The reopened claim for service connection for a right eye 
disorder and the remaining enumerated issues are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  In April 1971, the RO denied entitlement to service 
connection for a right eye disorder.

2.  Since the prior final denial of service connection for a 
right eye disorder in April 1971, the evidence associated 
with the claims file is, either by itself or in connection 
with evidence already of record, so significant that it must 
be considered to decide fairly the merits of the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The April 1971 rating decision, denying service 
connection for a right eye disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006)

2.  New and material evidence has been received since the 
April 1971 rating decision sufficient to reopen the veteran's 
claim for service connection for a right eye disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's right eye claim on appeal 
was received in October 1997 and was adjudicated by a Hearing 
Officer in March 1998.  As pointed out in the Joint Motion of 
June 2006 which was granted by the Court in the same month, 
he has not been provided with adequate notice regarding this 
new and material claim.  A December 2001 duty to assist 
letter notifying him about the revised duty to assist 
provisions effective November 9, 2000 is noted to address 
other issues besides the right eye claim.  A December 2004 
duty to assist letter addressing this new and material issue, 
among others was later found to have been in error as it was 
issued after the Board's denial of this claim in September 
2004, but prior to the Court's June 2006 decision.  

In addition to the RO's failure to provide a letter that 
specifically notified the veteran about what evidence the VA 
would obtain on his behalf and what evidence the veteran was 
responsible to obtain to support his claim, the RO has not 
sent a letter addressing the correct legal criteria for 
adjudicating a new and material claim prior to August 29, 
2001.  In the more recent case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court further held "VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim." Kent at 9 (emphasis added).  VA must, in 
the context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  

In this case, the veteran is not prejudiced by the RO's 
failure to provide the correct notice of the provisions of 
the duty to assist, including failing to address the correct 
legal standard for new and material evidence in this case, or 
to address the basis for the prior final denials, as the 
Board is reopening this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
is sufficient to reopen this claim and an examination will be 
scheduled on remand.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability and earlier effective 
dates for this matter.  As this claim is being reopened, this 
will be addressed by the RO on remand.  

II.  New and Material Evidence to Reopen Right Eye Claim

The veteran has come before the VA asking that his claim for 
service connection for a right eye disability be reopened.  
He maintains that these disabilities either began in service 
or were aggravated by his military service, and as such, he 
should receive compensation benefits for them.

The record reflects that service connection was denied by the 
RO for amblyopia and anopsia, right eye in an April 1971 
rating decision.  The veteran did not appeal this decision.  
His claim to reopen was submitted in October 1997 hearing 
testimony.

The veteran maintains that he is entitled to service 
connection for amblyopia and anopsia of the right eye.  The 
veteran has admitted that he did suffer from a right eye 
disability prior to his enlistment in the service but he now 
suggests that his military service aggravated the pre-
existing disability.  He thus contends that service 
connection is warranted.

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2006).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for a claim filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received in August 2000.

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

As indicated, the veteran was denied service connection in a 
rating decision dated in April 1971.  In that rating 
decision, it was determined that the veteran's right eye 
disability was a constitutional or developmental abnormality, 
and as such, it was not a disability under the law.  When the 
RO made that determination, it had before it statements by 
the veteran and his service medical records.  The Board notes 
that the veteran's service medical records contained numerous 
references to the right eye disability.  Said condition was 
noted on the veteran's first induction physical; it was 
examined via a January 1966 consultation examination prior to 
the veteran's actual induction into service, in which he was 
assessed with lazy right eye and was said to lack depth 
perception, and was not authorized to drive government 
vehicles.  A June 1966 report of medical history verified 
that he had amblyopia in the right eye.  

His induction examination completed in November 1966 revealed 
that he had the following preexisting right eye problems upon 
entry to service; congenital amblyopia, hyperopia with 
astigmatism and refractive error of 20/300, uncorrected.  
Another examination dated in November 1966 revealed no 
pathology or abnormality of the right eye itself, but did 
reveal his unaided visual acuity of the right eye to be 
20/300, correctable to 20/200.  He was diagnosed with 
hyperopia with astigmatism in both eyes and congenital 
amblyopia.  While in service, the veteran underwent numerous 
eye examinations in order to determine the nature and 
severity of the right eye disability.  In December 1966 he 
complained that his right eye was poor since birth with no 
correction said to have brought his acuity down.  The visual 
acuity was 20/400, uncorrected and no apparent pathology was 
noted.  His periodical examination of December 1967 revealed 
his right eye uncorrected vision of 20/400 and his defects 
were noted to be defective depth perception on the right.  In 
early February 1968, he was seen for a complaint that he was 
incapable of pulling guard duty due to his lack of good 
vision and was found on examination to have right eye vision 
of 20/400 with no pathology seen.  The examiner concurred 
with a diagnosis of amblyopia.  He underwent further visual 
examinations throughout February 1968 pursuant to 
Congressional inquiry, regarding his physical qualifications 
to possibly serve in Vietnam and one such examination in late 
February 1968 revealed his right eye vision to be 20/400 
uncorrectable, with muscle balance grossly normal and no 
other pathologic findings.  He was diagnosed with amblyopia 
(poor vision) in the right eye secondary to refractive error 
permanently uncorrectable and he was found to be restricted 
from driving, firing weapons except for familiarization or 
any duties requiring normal binocular vision.   His 
separation examination of October 1968 revealed a visual 
acuity of 20/400 in the right eye and he was noted to have 
amblyopia or the right eye, not correctable.  Although a 
slight decrease from the visual acuity shown in November 1966 
appears to have taken place during service, he was denied 
service connection in April 1971 based on this disability 
being a constitutional or developmental abnormality, and as 
such, it was not a disability under the law.     

Since his April 1971 denial of service connection for a right 
eye disorder, the veteran has submitted private medical 
records, VA medical treatment records, written statements, 
testimony, excerpts from US Congressional hearings, training 
manuals, and scientific reports and analyses.  He has also 
undergone numerous eye examinations and he has also proffered 
unit history records.  A VA eye examination of November 1997 
found his right eye visual acuity to be 20/400, 
uncorrectable, and diagnosed right eye amblyopia and XEX 
anoposia, best vision 20/400.  The examiner opined that the 
amblyopia and anopsia of the right eye and refractive error 
of the left eye have existed since childhood and that they 
cannot be related directly or indirectly to any activity in 
service.  VA treatment and opthalmological records from the 
1990's through 2003 continued to document right eye vision 
problems, although none of the records suggested that the 
right eye visual disability, diagnosed as amblyopia of the 
right eye was aggravated by the veteran's military service.

Also after April 1971, as discussed at length by the Joint 
Motion of June 2006, there was an intervening change in how 
claims for service connection based on congenital or 
developmental diseases are addressed.  Effective on July 18, 
1990, the VA Office of General Counsel issued an opinion that 
explained that service connection claims based on congenital 
or developmental diseases could be granted.  Under VAOPGCPREC 
82-90, a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition.  Prior to the 
issuance of that opinion, congenital or developmental defects 
were not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  38 
C.F.R. §§ 3.303(c), 4.9, (in effect prior to July 18, 1990).  
Thus the General Counsel opinion substantially altered what 
could be considered a disease for service connection 
eligibility.  

For the foregoing reasons, the Board finds that the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) is 
applicable in this case.  As such, the Board finds that the 
evidence submitted following the April 1971 RO decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  At 
minimum, the record establishes that the right eye problems 
shown during service and previously is still currently 
manifested.  Essentially, the new evidence is relevant to the 
matter of possible chronic aggravation of a pre-service 
disorder, to include the potential aggravation of a 
congenital, developmental or familial disease of the right 
eye.

As pointed out earlier, since the prior final decision of 
1971 there has been a change in the interpretation of the law 
with respect to the adjudication of claims adjudication of 
claims involving pre-existing congenital or developmental 
defects which are aggravated by service.  See VAOPGCPREC 82-
90 (July 18, 1990).

Under a line of cases including Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 
(Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), a 
new VA regulation may create a new basis for entitlement or, 
in effect, a new cause of action.  In this case, there has 
not actually been a new VA regulation issued which creates a 
new basis for a claim based upon aggravation of a congenital 
or developmental defect.  Therefore, while perhaps not a 
basis in and of itself to reopen the claim, the combination 
of the appellant's in-service and post-service history of his 
right eye disability, coupled with the change in the 
interpretation of the applicable law, supports the reopening 
of the claim.

In essence, in connection with evidence previously assembled, 
the new VA and private medical records and the intervening 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing congenital or 
developmental defects which are aggravated by service are so 
significant that these must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the April 1971 decision is new and material, 
and the claim for service connection of a right eye 
disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a right eye disability has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.






REMAND

In this matter the Board finds that a remand is necessary to 
properly adjudicate the issues on appeal and to be in 
compliance with the Court's order granting the Joint Motion 
in June 2006.  

Regarding the reopened claim for service connection of a 
right eye disorder, the Board finds that an examination is 
necessary to ascertain whether there was aggravation of a 
preexisting disorder.  Because there was a preexisting right 
eye condition noted on entry to service, there is no need to 
address whether the presumption of soundness is rebutted in 
this instance.  However, his service connection claim is 
governed by the holding in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  In that case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that the correct standard for rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the appellant's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  Generally, a preexisting injury 
or disease will be considered to have been aggravated by 
active service where there was an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease; however, aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2006).  

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  As discussed above, although congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection, VA's General Counsel, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  Under VAOPGCPREC 82-90 a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).  Thus a VA 
examination is necessary to ascertain whether there is any 
aggravation of any preexisting right eye condition including 
aggravation of a congenital, developmental or familial 
disease during service.  

Regarding the de novo claim for service connection for a 
stomach disorder to include as secondary to a service-
connected psychiatric disorder, an examination is necessary 
to determine whether his stomach condition is being caused or 
aggravated by his service-connected psychiatric disorder.  
Although an October 1997 VA examination noted that it was 
"well known that major depressive disorder can give people 
multiple somatic complaints" this and other VA examinations 
were done prior to his being granted service connection for a 
psychiatric disorder and thus lack probative value.  Under 
the provisions of 38 C.F.R. § 3.310(a) (2006), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when aggravation 
of a veteran's nonservice- connected condition is proximately 
due to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation." Allen v. Brown, 7 Vet. 
App. 439 (1995).  Thus, a VA examination is needed to address 
the etiology of the claimed stomach disorder, to include 
whether it is caused or aggravated by his service-connected 
psychiatric disability.

Regarding the remaining issue that has yet to be reopened, 
the Joint Motion pointed out that due process deficiencies 
exist pertaining to the notification sent regarding the issue 
of whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
fungal infection of the hands and feet.  The Joint motion 
went on to point out that although his claim began well 
before the enactment of the revisions to the VA's duty to 
notify and assist in 2000, the RO had the opportunity to cure 
this problem after its May 2000 remand by providing him with 
a fully compliant 38 U.S.C.A. §§ 5103 duty to assist notice, 
but failed to do so.  See Mayfield v. Nicholson 444 F .3d 
1328, 1333 (Fed. Cir. 2006).  Thus it is necessary to remand 
this matter to ensure the veteran be provided with adequate 
notice in compliance with 38 U.S.C.A. §§ 5103, 5103A (West 
2002 
& Supp. 2006).  In light of this claim to reopen which was 
filed well before the less favorable criteria for new and 
material evidence went into effect August 29, 2001, it is 
necessary for the veteran to be provided a duty to assist 
letter which addresses the more favorable criteria for new 
and material evidence that was in effect prior to August 29, 
2001.  In addition, VA must not only advise him of what 
constitutes new and material evidence under the provisions of 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001), 
but must also inform the veteran of the bases upon which his 
prior claims were denied under the holding in Kent v. 
Nicholson, 20 Vet. App. 1, 2006. 

Regarding the claim for entitlement to an increased rating 
for a tinea versicolor of the back, trunk, sides, and 
abdomen, the Joint motion pointed out that the previous Board 
remand of May 2000 specifically instructed the RO to conduct 
an examination of the veteran's skin disorder at a time when 
the condition was at its most disabling, which was said to be 
in the summertime.  The RO was noted to have failed to have 
done this when it scheduled the VA skin disorders 
examinations in April and October.  The Joint Motion stated 
that the VA is required to schedule the VA skin examination 
in June, July or August to address the severity of his tinea 
versicolor.  Furthermore, the rating criteria for evaluating 
skin disorders under 38 C.F.R. § 4.118 were amended during 
the pendency of this appeal effective August 30, 2002.  See 
67 Fed. Reg. 49,590-99 (July 31, 2002).  Consequently, the 
veteran must also be re-examined to consider the old and new 
rating criteria for his tinea versicolor.

Furthermore, regarding all issues now being remanded, the 
Joint Motion essentially stated that the veteran was not 
provided with proper notification of the VA'd duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159.  This now includes notice of the 
type of evidence necessary to establish an initial disability 
rating or effective date, if service connection is granted on 
appeal.  Dingess, supra.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the issues on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AOJ must review the entire file 
and ensure for the on issues appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claim, that: explains 
the information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess, supra.  

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claims, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice addressing whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a fungal infection (onychomycosis) of the 
hands and feet should include (1) an 
explanation of  the information or 
evidence needed to establish new and 
material evidence to reopen a previously 
denied claim, which under the criteria in 
effect prior to August 29, 2001 is 
defined as evidence not previously 
submitted to agency decisionmakers which 
bears directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim, and must also 
inform the veteran of the bases upon 
which his prior claim was denied under 
the holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006). (2) Should his claim be 
reopened, the veteran should be provided 
with a notice that explains the 
information or evidence needed to 
establish entitlement to an initial 
disability rating and an effective date 
if service connection is granted.  

(d) The notice regarding both the service 
connection (including the new and 
material issue) and increased rating 
issues must also (1) informs him of what 
he needs to provide; (2) what information 
VA has or will provide; and (3) request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  After completing the above, the AOJ 
should schedule the veteran for an eye 
examination by an appropriate VA 
specialist to ascertain the nature, 
extent, and etiology of any right eye 
disorders, including any congenital 
conditions.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  
After asking the veteran about the 
history of his claimed disorder and 
reviewing the claims file, the examiner 
should offer an opinion as to whether any 
right eye disorders found is at least as 
likely as not (50 percent or more 
probability) (1) pre-existed active 
service, (2) began during, or was 
aggravated, or (3) was subject to a 
superimposed injury, as the result of 
active service.  If the etiology of the 
diagnosed disorder(s) is attributed to 
multiple factors/events, the specialist 
should specify which symptoms/diagnoses 
are related to which factors/events.

3.  The AOJ should also schedule the 
veteran for a VA examination to determine 
the nature and etiology of the veteran's 
claimed stomach disorders claimed as 
gastritis and colon polyps, to include as 
secondary due to a service-connected 
psychiatric disorder.  The examination 
should be conducted by the appropriate 
specialist to determine whether any 
disorder(s) of the gastrointestinal 
system are due to or aggravated by the 
service-connected psychiatric disorder as 
well as whether any such disorders are 
directly due to service.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  All indicated tests and 
studies should be undertaken.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed gastritis and colon polyps.  
Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
veteran has a current disability of the 
gastrointestinal system, including 
gastritis and colon polyps; (2) whether 
any diagnosed disability of the 
gastrointestinal system at least as 
likely as not began in service; (3) the 
medical probability that any documented 
gastrointestinal disability is related to 
the appellant's service-connected 
psychiatric disorder and (4) whether it 
is at least as likely as not that the 
appellant's service-connected psychiatric 
disorder aggravated or contributed to or 
accelerated any gastrointestinal disorder 
found beyond any natural progression.  If 
the appellant's service-connected 
psychiatric disorder aggravated or 
contributed to or accelerated any 
pathologic process involving the 
gastrointestinal system, the examiner 
must state to what extent, given in terms 
of a percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The AOJ should schedule the veteran 
for a complete VA dermatological 
examination in order to fully evaluate 
the current nature and degree of severity 
of the service-connected chronic tinea 
versicolor of the back, trunk, side and 
abdomen.  The examination must be 
scheduled when the veteran's skin 
disorder is most disabling, which he 
claims is during the summertime, 
specifically in June, July or August.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
All indicated special studies deemed 
necessary should be accomplished, to 
include color unretouched photos of all 
impacted areas, if necessary.  The 
examiner is specifically requested to 
indicate whether there is exudation, 
constant itching, extensive lesions, 
ulceration, crusting or marked 
disfigurement.  The examiner should also 
describe the extent and exposure of the 
affected areas, which should be 
identified.  Specifically, the areas 
affected should be described and the 
areas below the head and neck should be 
measured via square inches or 
centimeters.  An estimate of the total 
percentage of the entire body affected 
should be described.  If there is any 
head or neck involvement from this 
service-connected tinea versicolor, the 
examiner should describe the areas 
affected and should note the number of 
characteristics of disfigurement, if any, 
caused by the tinea versicolor: scar 5 or 
more inches in length; scar at least one-
quarter inch wide at widest part; surface 
contour of scar elevated or depressed on 
palpation; scar adherent to underlying 
tissue; skin hypo- or hyper- pigmented in 
an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches; underlying soft tissue 
missing in an area exceeding six square 
inches; and skin indurated and inflexible 
in an area exceeding six square inches..  
The examiner should also comment as to 
whether the veteran is taking systemic 
therapy such as corticosteroids or 
immunosuppressive drugs specifically for 
his tinea versicolor and if so, should 
give an opinion as to the total number of 
weeks he has had such therapy within the 
past 12 months.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

5.  After completion of the above, the 
AOJ should adjudicate the veteran's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which discusses the ramifications 
of VAOPGCPREC 82-90 and Wagner, supra, 
with regard to the veteran's service 
connection claim for a right eye 
disorder.  

Adjudication of the stomach disorder 
claim should consider the applicability 
of 38 C.F.R. § 3.310(a) (2006) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Adjudication of the increased rating 
claim for tinea versicolor should include 
consideration of the rating criteria for 
evaluating skin disorders under 38 C.F.R. 
§ 4.118 both before and as of August 30, 
2002.  

Adjudication of the new and material 
claim should include consideration of the 
criteria in effect prior to August 29, 
2001.  The SSOC should fully set forth 
the controlling law and regulations 
pertinent to the issues on appeal, and 
the veteran and his representative should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process of law and further develop the veteran's claims. No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


